MORIARTY, C.
The defendant, Frank Wilcox, on the 15th day of September, 1925, applied to this court for an order fixing bail in the above-entitled action.
The defendant was tried in the circuit court of Charles Mix county, and was convicted therein of the crime of murder. He was sentenced to life imprisonment in the state penitentiary, and from the judgment on such conviction he appealed to this court. 'Upon the appeal the judgment of conviction was reversed and a new trial ordered. State v. Wilcox, 48 S. D. 289, 204 N. W. 369.
Upon the presentation of the application for order fixing bail *647the presiding judge issued an order to show cause fixing the 7th day of October, 1925, for the hearing of said application. At the date set for the hearing counsel were given time for filing briefs, but before the expiration of the time for briefing it was shown to the satisfaction of this court that on the 27th day of August, 1925, the honorable A. B. Beck, one of the judges of the First judicial circuit, issued an order fixing the amount oí the defendant’s bond in this action. Any jurisdiction which this court may have in cases of this class is also granted to circuit courts and to the judges thereof.
A judge of the circuit court had exercised such jurisdiction before the application herein was presented to the presiding judge. There is no appeal before this court from the order of the circuit court, and no claim of any abuse of discretion by the judge oí said court.
Except where error is manifest in the action of the circuit court, this court will not interfere. State v. Peifer, 47 S. D. 226, 197 N. W. 293.
The application to this court will be dismissed.
POLLEY, F. J., and GATES, J., not sitting.